THIGPEN, Judge,
concurring specially.
I agree that the trial court erred in ruling that Snell had not accrued an arrearage. The effect appears to retroactively reduce his child support payments. See State of Alabama ex rel. Howard v. Howard, 671 So.2d *62288 (Ala.Civ.App.1995). On remand, however, the trial court may reach a similar result. The trial court may determine that Snell should be allowed a credit toward the arrearage because the child resided with him during the period that the arrearage accrued. Alred v. State ex rel. Hill, 603 So.2d 1082 (Ala.Civ.App.1992); and Lewis v. Winslow, 587 So.2d 1006 (Ala.Civ.App.1991).